DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Prior Art

While not explicitly relied on or cited in the Rejection, the following prior art made of record is believed to be pertinent or material to the present application and has been included in the PTO-892 Notice of References Cited. 
U.S. Patent Publication 2018/0095615 to MARTIER et al. 
U.S. Patent Publication 2011/0307341 to ZOHAR et al. (particularly “click-to-call button” [¶¶ 0006 and 0032])

Allowable Subject Matter

Claim 11 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 9 and 16 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 9 and 16 recite (in part):
wherein the businesses are local businesses (e.g., within 1 mile, within 5 miles, or within 10 miles, etc. of the in-room telephones).

Albeit recited as “e.g.,” the phrase, interpreted as the abbreviation of the Latin phrase exempli gratia meaning “for example,” renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Additionally, the term “local” is a relative term which renders the claim indefinite. The term “local” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 

Appropriate correction is required.

Claim Rejections under 35 U.S.C. § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 4, and 12 rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 2007/0101004 to LOEN in view of U.S. Patent Publication 2016/0078571 to SINGH.

Regarding Claim 1, LOEN discloses a system comprising: 
a plurality of in-room telephones with integrated tablet-like touch displays in each one of a plurality of rooms; a computer-based server that is connected to the in-room telephones and interacts with the in-room telephones to provide configuration information to facilitate display of advertising information at the touch displays of the in-room telephones (a telephone 1 … includes the standard features of a conventional telephone … With reference to FIG. 2, the telephone 1 also includes a standard telephony service provider (TSP) 9, a phone core 10, and hardware 11 enabling telephone signals to be sent and received over a standard telephone line or a standard internet protocol (IP) line. [¶ 0014 illustrated in Figs. 1 and 2] … A computer processor 12 with sufficient memory is provided within the housing 5 for supporting a player 13, such as a standard web browser, e.g. Internet Explorer, for connection to the internet via a server 14. The player 13 utilizes a graphical page description language (GPDL), e.g. hyper-text markup language (HTML), to generate graphical user interfaces (GUIs) for display on a touch sensitive display screen 16, provided on the housing 5. [¶ 0015] … the present invention can also be used in a system that provides interactive advertisements via the internet to the display screen 16 of each telephone 1. Various advertisers will store their advertisements on one or more centralized servers 31 for transmission to the telephones 1 of end users, wherein the players will interpret the advertisement page and display it on the display screen 16. [¶ 0042] … The present invention is particularly suited for use in hotels and hotel chains, in which the advertisements can be tailored to time of day and to specific rooms or groups of rooms. … The display screen 16 can also be personalized according to accommodate specific individuals or groups of people with information and links specific thereto, e.g. convention schedules, local maps to destinations, selected menu according to predetermined requirements, and special prices associated particular therewith. [P0043] … Each advertisement can include a GUI representation of a button or tab with a phone number, which when pushed initiates a telephone call, as hereinbefore described, to the advertiser or a representative thereof. In addition, each advertisement can include links to related pages with additional information about the advertiser in any reasonable form, e.g. GUI, pictures, audio, and video or any combination thereof. Alternatively, the processor 12 and the API 17 can recognize telephone numbers in the advertisements, and convert them to telephone links for initiating a telephone call. [¶ 0044]. The Examiner notes that the term “tablet-like” is interpreted as a simple reference to the touch displays (aka “touchscreens”) typical of a mobile tablet computer (aka tablet) such as an APPLE IPAD.);
one or more computer control terminals connected to the computer-based server and operable to facilitate human control over various aspects of system operation including the advertising information displayed at the touch displays of the in-room telephones (With reference to FIGS. 1 and 2, a telephone 1 according to the present invention includes the standard features of a conventional telephone. [¶ 0014] … A computer processor 12 with sufficient memory is provided within the housing 5 for supporting a player 13, such as a standard web browser, e.g. Internet Explorer, for connection to the internet via a server 14. The player 13 utilizes a graphical page description language (GPDL), e.g. hyper-text markup language (HTML), to generate graphical user interfaces (GUIs) for display on a touch sensitive display screen 16. [¶ 0015] … a user of the GPDL can use commonly available user interface tools … at a remote computer terminal 19 linked to the server 14 to construct graphical telephone interfaces. [¶ 0017] … Some advertisements can be designed for every hotel in a chain of hotels, e.g. hotel restaurants and services, nationally run advertisements, while other advertisements will be specific to the geographical location of the hotel, e.g. local restaurants and attractions. Hotel facilities, such as housekeeping, room service, check out and spa, can all be advertised on the display screen 16 with tabs providing a direct telephone link thereto. The display screen 16 can also be personalized according to accommodate specific individuals or groups of people with information and links specific thereto, e.g. convention schedules, local maps to destinations, selected menu according to predetermined requirements, and special prices associated particular therewith. [¶ 0043] … Each advertisement can include a GUI representation of a button or tab with a phone number, which when pushed initiates a telephone call, as hereinbefore described, to the advertiser or a representative thereof. In addition, each advertisement can include links to related pages with additional information about the advertiser in any reasonable form, e.g. GUI, pictures, audio, and video or any combination thereof. Alternatively, the processor 12 and the API 17 can recognize telephone numbers in the advertisements, and convert them to telephone links for initiating a telephone call. [¶ 0044]) 
 
While LOEN in interpreted as disclosing one or more computer control terminals connected to the computer-based server and operable to facilitate human control over various aspects of system operation including the advertising information displayed at the touch displays of the in-room telephones (above), in the spirit of the present invention SINGH is relied on to also teach:
one or more computer control terminals connected to the computer-based server and operable to facilitate human control over various aspects of system operation including the advertising information displayed at the touch displays of the in-room telephones (The hotel room restaurant delivery system (HRRDS) determines and renders 105 information, advertisements, and promotions of multiple restaurants proximal to the hotel room from the restaurant network on the graphical user interface (GUI) of the electronic device based on the received and processed food type selection of one of the time specific food type options and predetermined user criteria. The information of the restaurants comprises, for example, restaurant information, information on cuisines, the food menu, and supplementary information comprising, for example, news and activity information on online activities hosted by the HRRDS, offers, etc. The promotions comprise, for example, offers, free samples, discounts, etc., configured by the restaurants to publicize or advertise a product or a service. The HRRDS stores and maintains the information of the restaurants in one or more databases, for example, in a restaurant management database. The restaurant network comprises restaurants affiliated to the HRRDS. In an example, if the HRRDS determines the user's food requirement to be high, the HRRDS searches for restaurants that provide fast food, and render information, advertisements, and promotions of fast food restaurants proximal to the hotel room from the restaurant network on the GUI of the electronic device. [¶ 0027] … The electronic device 412 stationed in the hotel room … are computing devices, for example, personal computers, tablet computing devices, mobile computers, mobile phones, smart phones. [¶ 0066])

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teaching of LOEN with that o SINGH for advantage where hotels can offer enhanced guest services by providing a food service responsive to the urgency level of a guest's requirement for food, and by providing in-room dining options from nearby available restaurants, which allow the guest to select a time specific food type, that is, select a food type based on the preparation and delivery time of that particular food, to select a restaurant to order that particular food with their desired payment method. (SINGH: ¶ 0007)
 
Regarding Claim 2, the combination of LOEN and SINGH teaches the system of claim 1.
LOEN further discloses:
wherein the system is deployed in a hotel and the in-room telephones are inside guest rooms of the hotel (The present invention is particularly suited for use in hotels and hotel chains, in which the advertisements can be tailored to time of day and to specific rooms or groups of rooms. [¶ 0043])

SINGH further teaches:
wherein the system is deployed in a hotel and the in-room telephones are inside guest rooms of the hotel The HRRDS displays advertisements and promotions on the GUI of the electronic device stationed in the hotel room as a default display when the electronic device is not in use. When a hotel guest initializes the HRRDS on the electronic device stationed in the hotel room, the HRRDS retrieves 301 a device unit identifier (ID) of the electronic device and retrieves advertisements, promotions, etc., for that device unit ID. [¶ 0063])

Motivation to combine the teaching of LOEN with that of SINGH given in Claim 1 above.

Regarding Claim 3, the combination of LOEN and SINGH teaches the system of claim 2.
SINGH further discloses:
wherein the server is dedicated to the hotel and does not interact with any other telephones outside the hotel (the detailed description refers to the hotel room restaurant delivery system (HRRDS) 401 being run locally as a single computer system; however the scope of the computer implemented method and system 400 disclosed herein is not limited to the HRRDS 401 being run locally as a single computer system via the operating system and the processor 501, but may be extended to run remotely over the communication network 421 by employing a web browser and a remote server, a mobile phone, or other electronic devices. In an embodiment, one or more portions of the HRRDS 401 are distributed across one or more computer systems coupled to the communication network 421. [¶ 0088])

Motivation to combine the teaching of LOEN with that of SINGH given in Claim 1 above.

Regarding Claim 4, the combination of LOEN and SINGH teaches the system of claim 3.
LOEN further discloses: 
wherein at least one of the computer control terminals is located on the hotel premises (For purposes of illustration, the detailed description refers to the hotel room restaurant delivery system (HRRDS) 401 being run locally as a single computer system; however the scope of the computer implemented method and system 400 disclosed herein is not limited to the HRRDS 401 being run locally as a single computer system via the operating system and the processor 501, but may be extended to run remotely over the communication network 421 by employing a web browser and a remote server, a mobile phone, or other electronic devices. In an embodiment, one or more portions of the HRRDS 401 are distributed across one or more computer systems coupled to the communication network 421. [¶ 0088])

Motivation to combine the teaching of LOEN with that of SINGH given in Claim 1 above.

Regarding Claim 12, the combination of LOEN and SINGH teaches the system of claim 1.
LOEN further discloses:
wherein each in-room telephone has, on its touch display, an icon, symbol or word that is a hyperlink that, if touched, causes the system to present, at the touch display: 
a page that includes one or more logos of associated businesses; 
a page that includes an interface that enables a human user to dial a phone number or initiate a phone connection to another phone; 
a page that includes a way to reach hotel services including one or more of: 
a front desk, 
room service, 
housekeeping and/or 
concierge; and/or 

a page that enables setting a wake-up call request.

(With reference to FIGS. 1 and 2, a telephone 1 … includes the standard features of a conventional telephone … With reference to FIG. 2, the telephone 1 also includes a standard telephony service provider (TSP) 9, a phone core 10, and hardware 11 enabling telephone signals to be sent and received over a standard telephone line or a standard internet protocol (IP) line.[¶ 0014] … A computer processor 12 with sufficient memory is provided within the housing 5 … The player 13 utilizes a graphical page description language (GPDL), e.g. hyper-text markup language (HTML), to generate graphical user interfaces (GUIs) for display on a touch sensitive display screen 16, provided on the housing 5. Each phone 1 is configured to normally display a homepage, which can include a GUI representation of a telephone touch pad, and/or a collection of recently received telephone numbers and/or a collection of recently dialed telephone numbers and/or a collection of frequently used telephone numbers and/or a collection of emergency telephone numbers and/or a collection of company telephone numbers and/or GUI representations of buttons or tabs linked to pages containing any or all of the previously mentioned collections. [¶ 0015] … The present invention is particularly suited for use in hotels and hotel chains, in which the advertisements can be tailored to time of day and to specific rooms or groups of rooms, e.g. advertisements for breakfast specials in the hotel restaurant and for local attractions in the morning, advertisements for local fast food restaurants at lunch, and advertisements for local entertainment in the afternoon and evening. … Some advertisements can be designed for every hotel in a chain of hotels … while other advertisements will be specific to the geographical location of the hotel, e.g. local restaurants and attractions. Hotel facilities, such as housekeeping, room service, check out and spa, can all be advertised on the display screen 16 with tabs providing a direct telephone link thereto. [¶ 0043])

Claims 5 and 13 - 17 rejected under 35 U.S.C. 103 as being unpatentable over LOEN in view of SINGH and U.S. Patent Publication 2004/0066931 to TANKHIWALE.

Regarding Claim 5, the combination of LOEN and SINGH teaches the system of claim 1.
While LOEN discloses wherein each of the in-room telephones is configured to display one or more [graphic] of associated businesses on its touch display (The present invention is particularly suited for use in hotels and hotel chains, in which the advertisements can be tailored to time of day and to specific rooms or groups of rooms, e.g. advertisements for breakfast specials in the hotel restaurant and for local attractions in the morning, advertisements for local fast food restaurants at lunch, and advertisements for local entertainment in the afternoon and evening. … Some advertisements can be designed for every hotel in a chain of hotels … while other advertisements will be specific to the geographical location of the hotel, e.g. local restaurants and attractions. Hotel facilities, such as housekeeping, room service, check out and spa, can all be advertised on the display screen 16 with tabs providing a direct telephone link thereto. The display screen 16 can also be personalized … with information and links [P0043], the combination of LOEN and SINGH does not explicitly teach, or is not relied on to teach the graphics to be logos.
However, in the same field of endeavor TANKHIWALE teaches: 
telephones is configured to display one or more logos of associated businesses on its touch display (the communications devices, which may for instance be conventional telephones, cordless telephones or wireless telephones, or some combination thereof, have, in addition to their inherent audio input and output capabilities, an addressable display and programmable feature buttons. The programmable feature buttons may be in addition to or instead of more conventional, dedicated function buttons or they may be virtual function buttons on the display. [¶ 0008] … the switching system of this invention also has one or more telephone software objects … The telephone software object provides the necessary methods and other software code to support the functioning of one or more of the connected communications devices as a traditional telephone, allowing at least audio-to-audio communication. … The user is made aware of which functions are available by means of a display, and is able to initiate the choice of any such available function by means of function buttons. These function buttons may be actual buttons, or they may be virtual buttons on a touch screen or some combination of the two. The state of the function buttons are monitored by the telephone software object and used, in part, to provide the necessary telephony functions required by the user. [¶ 0010] … As its names suggests, the purpose of the telephone object 312 is to provide at least the functionality of a traditional telephone to a communications device, that is to enable the device to operate so as to allow voice-to-voice communication. This voice-to-voice communication may take the form of traditional fixed line voice communication using Plain Old Telephone System (POTS) protocols or it may be enabled through packet switching as in a typical Voice over Internet Protocol (VoIP). [¶ 0031] … FIG. 5a shows a screen displaying streaming stock information and represents the display in an idle state, when the phone hand piece 110 is attached to the phone and no calls are trying to access the phone. The streaming stock information is meant to be representative of data or advertising which could be streamed to the phone's electronically addressable display in the idle state. This data could be coming via the connection 106 or could be stored locally and in addition to text or video data may be, but is not limited to, any suitable screen saver, advertising logo or other text, icons or combination thereof. [¶ 0038]. The examiner notes that while it is ambiguous as to what is “associated” with what, it is interpreted that a “logo” is “associated” with the “business” it represents. )

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teaching of LOEN and  SINGH with that of TANKHIWALE for advantage that provides a way of doing the best with what is available in a given system by having the software make the decision on what functionality to provide. (TANKHIWALE: ¶ 0015)

Regarding Claim 13, the combination of LOEN and SINGH teaches the system of claim 1.
LOEN further discloses:
wherein the in-room telephones are Voice over Internet Protocol (“VoIP”) telephones (The present invention relates to an internet protocol (IP) telephone system, and in particular to an interactive IP telephone system providing an end user with the ability to control a telephone and respond to telephony events utilizing a graphical page description language, such as hyper-text markup language (HTML). … [¶ 0003] … With the growth in popularity in the internet, and specifically internet commerce, telephone manufacturers have decided to provide another portal to the internet by providing internet connected display phones. [¶ 0003]. The Examiner notes that an “IP telephone system” is interpreted as a telephone system that uses an Internet Protocol (IP) connection to send and receive voice data.)

While LOEN is interpreted as disclosing Voice over Internet Protocol (“VoIP”), in the spirit of the present invention, TANKHIWALE explicitly teaches: 
(voice-to-voice communication … may be enabled through packet switching as in a typical Voice over Internet Protocol (VoIP). [¶ 0031] …

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teaching of LOEN and  SINGH with that of TANKHIWALE for advantage that provides a way of doing the best with what is available in a given system by having the software make the decision on what functionality to provide. (TANKHIWALE: ¶ 0015)
Motivation to combine the teaching of LOEN and SINGH with that of TANKHIWALE given in Claim 5 above.

Regarding Claim 14, LOEN discloses a system comprising: 
a plurality of in-room telephones with integrated tablet-like touch displays in each one of a plurality of rooms; a computer-based server that is connected to the in-room telephones and interacts with the in-room telephones to provide configuration information to facilitate display of advertising information at the touch displays of the in-room telephones (a telephone 1 … includes the standard features of a conventional telephone … With reference to FIG. 2, the telephone 1 also includes a standard telephony service provider (TSP) 9, a phone core 10, and hardware 11 enabling telephone signals to be sent and received over a standard telephone line or a standard internet protocol (IP) line. [¶ 0014 illustrated in Figs. 1 and 2] … A computer processor 12 with sufficient memory is provided within the housing 5 for supporting a player 13, such as a standard web browser, e.g. Internet Explorer, for connection to the internet via a server 14. The player 13 utilizes a graphical page description language (GPDL), e.g. hyper-text markup language (HTML), to generate graphical user interfaces (GUIs) for display on a touch sensitive display screen 16, provided on the housing 5. [¶ 0015] … the present invention can also be used in a system that provides interactive advertisements via the internet to the display screen 16 of each telephone 1. Various advertisers will store their advertisements on one or more centralized servers 31 for transmission to the telephones 1 of end users, wherein the players will interpret the advertisement page and display it on the display screen 16. [¶ 0042] … The present invention is particularly suited for use in hotels and hotel chains, in which the advertisements can be tailored to time of day and to specific rooms or groups of rooms. … The display screen 16 can also be personalized according to accommodate specific individuals or groups of people with information and links specific thereto, e.g. convention schedules, local maps to destinations, selected menu according to predetermined requirements, and special prices associated particular therewith. [P0043]. The Examiner notes that the term “tablet-like” is interpreted as a simple reference to the touch displays (aka “touchscreens”) typical of a mobile tablet computer (aka tablet) such as an APPLE IPAD.);
one or more computer control terminals connected to the computer-based server and operable to facilitate human control over various aspects of system operation including the advertising information displayed at the touch displays of the in-room telephones (With reference to FIGS. 1 and 2, a telephone 1 according to the present invention includes the standard features of a conventional telephone. [¶ 0014] … A computer processor 12 with sufficient memory is provided within the housing 5 for supporting a player 13, such as a standard web browser, e.g. Internet Explorer, for connection to the internet via a server 14. The player 13 utilizes a graphical page description language (GPDL), e.g. hyper-text markup language (HTML), to generate graphical user interfaces (GUIs) for display on a touch sensitive display screen 16. [¶ 0015] … a user of the GPDL can use commonly available user interface tools … at a remote computer terminal 19 linked to the server 14 to construct graphical telephone interfaces. [¶ 0017] … Some advertisements can be designed for every hotel in a chain of hotels, e.g. hotel restaurants and services, nationally run advertisements, while other advertisements will be specific to the geographical location of the hotel, e.g. local restaurants and attractions. Hotel facilities, such as housekeeping, room service, check out and spa, can all be advertised on the display screen 16 with tabs providing a direct telephone link thereto. The display screen 16 can also be personalized according to accommodate specific individuals or groups of people with information and links specific thereto, e.g. convention schedules, local maps to destinations, selected menu according to predetermined requirements, and special prices associated particular therewith. [¶ 0043] … Each advertisement can include a GUI representation of a button or tab with a phone number, which when pushed initiates a telephone call, as hereinbefore described, to the advertiser or a representative thereof. In addition, each advertisement can include links to related pages with additional information about the advertiser in any reasonable form, e.g. GUI, pictures, audio, and video or any combination thereof. Alternatively, the processor 12 and the API 17 can recognize telephone numbers in the advertisements, and convert them to telephone links for initiating a telephone call. [¶ 0044]) 
 a method comprising: 
displaying [graphic] for associated local businesses at the touch displays of the in-room telephones (The present invention is particularly suited for use in hotels and hotel chains, in which the advertisements can be tailored to time of day and to specific rooms or groups of rooms. … Some advertisements can be designed for every hotel in a chain of hotels, e.g. hotel restaurants and services, nationally run advertisements, while other advertisements will be specific to the geographical location of the hotel, e.g. local restaurants and attractions. Hotel facilities, such as housekeeping, room service, check out and spa, can all be advertised on the display screen 16 with tabs providing a direct telephone link thereto. The display screen 16 can also be personalized according to accommodate specific individuals or groups of people with information and links specific thereto, e.g. convention schedules, local maps to destinations, selected menu according to predetermined requirements, and special prices associated particular therewith. [¶ 0043]) 
providing a different page or screen at the touch display that has been touched, wherein the different page or screen corresponds to the business associated with the touched [graphic] and has a telephone number for the associated business or a button that can be touched by a human user to call the associated business, wherein the different page or screen corresponds to the business associated with the touched [graphic] (Each advertisement can include a GUI representation of a button or tab with a phone number, which when pushed initiates a telephone call, as hereinbefore described, to the advertiser or a representative thereof. In addition, each advertisement can include links to related pages with additional information about the advertiser in any reasonable form, e.g. GUI, pictures, audio, and video or any combination thereof. Alternatively, the processor 12 and the API 17 can recognize telephone numbers in the advertisements, and convert them to telephone links for initiating a telephone call. [¶ 0044])

While LOEN in interpreted as disclosing one or more computer control terminals connected to the computer-based server and operable to facilitate human control over various aspects of system operation including the advertising information displayed at the touch displays of the in-room telephones (above), in the spirit of the present invention SINGH is relied on to also teach:
one or more computer control terminals connected to the computer-based server and operable to facilitate human control over various aspects of system operation including the advertising information displayed at the touch displays of the in-room telephones (The hotel room restaurant delivery system (HRRDS) determines and renders 105 information, advertisements, and promotions of multiple restaurants proximal to the hotel room from the restaurant network on the graphical user interface (GUI) of the electronic device based on the received and processed food type selection of one of the time specific food type options and predetermined user criteria. The information of the restaurants comprises, for example, restaurant information, information on cuisines, the food menu, and supplementary information comprising, for example, news and activity information on online activities hosted by the HRRDS, offers, etc. The promotions comprise, for example, offers, free samples, discounts, etc., configured by the restaurants to publicize or advertise a product or a service. The HRRDS stores and maintains the information of the restaurants in one or more databases, for example, in a restaurant management database. The restaurant network comprises restaurants affiliated to the HRRDS. In an example, if the HRRDS determines the user's food requirement to be high, the HRRDS searches for restaurants that provide fast food, and render information, advertisements, and promotions of fast food restaurants proximal to the hotel room from the restaurant network on the GUI of the electronic device. [¶ 0027] … The electronic device 412 stationed in the hotel room … are computing devices, for example, personal computers, tablet computing devices, mobile computers, mobile phones, smart phones. [¶ 0066])

Motivation to combine the teaching of LOEN with that of SINGH given in Claim 1 above.
The combination of LOEN and SINGH does not explicitly teach, or is not relied on to teach:
the graphics to be logos
a method comprising: 
receiving an indication that one of the logos being displayed at the touch display of a particular one of the in-room telephones has been touched 
wherein the different page or screen corresponds to the business associated with the touched logo and has a telephone number for the associated business or a button that can be touched by a human user to call the associated business 

However, in the same field of endeavor, TANKHIWALE teaches:
the graphics to be logos (FIG. 5a shows a screen displaying … and in addition to text or video data may be, but is not limited to, any suitable screen saver, advertising logo or other text, icons or combination thereof. [¶ 0038]. The examiner notes that while it is ambiguous as to what is “associated” with what, it is interpreted that a “logo” is “associated” with the “business” it represents.)
a method comprising: 
receiving an indication that one of the logos being displayed at the touch display of a particular one of the in-room telephones has been touched (The user is made aware of which functions are available by means of a display, and is able to initiate the choice of any such available function by means of function buttons. These function buttons may be actual buttons, or they may be virtual buttons on a touch screen. [¶ 0010] … The key_monitor( ) method 340 is capable of servicing both the function buttons I 16 and programmable function buttons 120 by responding to user input to them and outputting appropriate instructions. [¶ 0034] … This data could be coming via the connection 106 or could be stored locally and in addition to text or video data may be, but is not limited to, any suitable screen saver, advertising logo or other text, icons or combination thereof. [¶ 0038] … When the desired party is found, the phone call is place by the user pressing the appropriate function button. This action is detected by the key_monitor( ) method 340, and used by the call( ) method 342 to now interact with a connection software object 310 running on the system controller 216. [¶ 0042]). The Examiner notes that there is not claim or requirement as to who/what received the indication (i.e., the indication can be internal to the telephone itself));
wherein the different page or screen corresponds to the business associated with the touched logo and has a telephone number for the associated business or a button that can be touched by a human user to call the associated business  (This data could be coming via the connection 106 or could be stored locally and in addition to text or video data may be, but is not limited to, any suitable screen saver, advertising logo or other text, icons or combination thereof. [¶ 0038] … When the desired party is found, the phone call is place by the user pressing the appropriate function button. This action is detected by the key_monitor( ) method 340, and used by the call( ) method 342 to now interact with a connection software object 310 running on the system controller 216. [¶ 0042])

Motivation to combine the teaching of LOEN and SINGH with that of TANKHIWALE given in Claim 5 above.

Regarding Claim 15, the features of Claim 15 are essentially the same as Claim 8 with the System of Claim 1 performing the Method of Claim 14 above. Therefore, Claim 15 is rejected on the same grounds and motivation as Claim 8.

Regarding Claim 16, the features of Claim 16 are essentially the same as Claim 9 with the System of Claim 1 performing the Method of Claim 14 above. Therefore, Claim 16 is rejected on the same grounds and motivation as Claim 9.

Regarding Claim 17, the features of Claim 17 are essentially the same as Claim 13 with the System of Claim 1 performing the Method of Claim 14 above. Therefore, Claim 17 is rejected on the same grounds and motivation as Claim 13.

Claims 6 and 7 rejected under 35 U.S.C. 103 as being unpatentable over LOEN in view of SINGH, TANKHIWALE, and U.S. Patent 6587835 to TREYZ et al. (herein after “TREYZ”). 

Regarding Claim 6, the combination of LOEN, SINGH, and TANKHIWALE teaches the system of claim 5.
While LOEN further discloses a different page or screen at the touch display that has been touched, wherein the different page or screen corresponds to the business associated with the touched [graphic] (Each advertisement can include a GUI representation of a button or tab with a phone number, which when pushed initiates a telephone call, as hereinbefore described, to the advertiser or a representative thereof. In addition, each advertisement can include links to related pages with additional information about the advertiser in any reasonable form, e.g. GUI, pictures, audio, and video or any combination thereof. Alternatively, the processor 12 and the API 17 can recognize telephone numbers in the advertisements, and convert them to telephone links for initiating a telephone call. [¶ 0044]) and while TANKHIWALE further teaches logo on the display screen (FIG. 5a shows a screen displaying streaming stock information and represents the display in an idle state, when the phone hand piece 110 is attached to the phone and no calls are trying to access the phone. The streaming stock information is meant to be representative of data or advertising which could be streamed to the phone's electronically addressable display in the idle state. This data could be coming via the connection 106 or could be stored locally and in addition to text or video data may be, but is not limited to, any suitable screen saver, advertising logo or other text, icons or combination thereof. [¶ 0038], the combination of LOEN, SINGH, and TANKHIWALE does not explicitly teach, or is not relied on to teach:
wherein each logo on the display screen is a hyperlink to a different page or screen that corresponds to the business associated with the logo, such that if a human user touches a particular logo, the display screen will show the different page or screen that corresponds to the business associated with the touched logo 

However, in the same field of endeavor TREYZ teaches:
wherein each logo on the display screen is a hyperlink to a different page or screen that corresponds to the business associated with the logo, such that if a human user touches a particular logo, the display screen will show the different page or screen that corresponds to the business associated with the touched logo (Advertisements and other promotional material may be displayed by handheld computing device 12. In general, advertisements and promotional material may contain text, graphics, and video. … Interactive promotional material and other content may be provided using a bidirectional communications path. Interactive material may be selected by the user. If, for example, handheld computing device 12 has a touch screen, the user may select a displayed advertisement or other promotional material or content by pressing the screen where the advertisement or other material is being displayed. [Column 31 Lines 48 – 65] … An illustrative screen 374 that handheld computing device 12 may display when the user selects option 364 of FIG. 29 is shown in FIG. 31. … Logos 378 or other suitable promotional information may be displayed adjacent to various product categories. Manufacturers or others may sponsor such logos. If a particular logo catches the attention of the user, the user may select the logo. When a logo is selected, handheld computing device 12 may take the user to the manufacturers on-line site, may display information on the manufactures product, may provide the user with an opportunity to purchase the manufacturers products or obtain additional information regarding those products, etc. (Column 32 Line 60 – Column 33 Line 7])

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teaching of LOEN,  SINGH, and TANKHIWALE with that of TREYZ for advantage to provide improved systems based on handheld computing devices for assisting users in shopping and wireless transactions. (TREYZ: Column 1 Lines 37-39)

Regarding Claim 7, the combination of LOEN, SINGH, TANKHIWALE, and TREYZ teaches the system of claim 6.
LOEN further discloses: 
wherein the different page or screen that corresponds to the business associated with the touched [area] has a telephone number for the associated business or a button that can be touched by the human user to call the associated business (Each advertisement can include a GUI representation of a button or tab with a phone number, which when pushed initiates a telephone call, as hereinbefore described, to the advertiser or a representative thereof. In addition, each advertisement can include links to related pages with additional information about the advertiser in any reasonable form, e.g. GUI, pictures, audio, and video or any combination thereof. Alternatively, the processor 12 and the API 17 can recognize telephone numbers in the advertisements, and convert them to telephone links for initiating a telephone call. [¶ 0044]) 

TANKHIWALE further teaches:
logo (FIG. 5a shows a screen displaying … and in addition to text or video data may be, but is not limited to, any suitable screen saver, advertising logo or other text, icons or combination thereof. [¶ 0038])

Motivation to combine the teaching of LOEN and SINGH with that of TANKHIWALE given in Claim 5 above.

Claims 8 and 9 rejected under 35 U.S.C. 103 as being unpatentable over LOEN in view of SINGH, TANKHIWALE, and U.S. Patent Publication 2020/0007951 to OGLE et al. (hereinafter “OGLE”).

Regarding Claim 8, the combination of LOEN, SINGH, and TANKHIWALE teaches the system of claim 5.
While LOEN further discloses wherein the one or more computer control terminals enable a human … to specify businesses whose advertising information is to be displayed at the touch displays of the in-room telephones (a user of the GPDL can use commonly available user interface tools, e.g. Microsoft Front Page, at a remote computer terminal 19 linked to the server 14 to construct graphical telephone interfaces from scratch or using predetermined templates 20 that control a telephone. [¶ 0017], the combination of LOEN, SINGH, and TANKHIWALE does not explicitly teach, or is not relied on to teach, in the same field of endeavor OGLE teaches:
wherein the one or more computer control terminals enable a human staff member to specify businesses whose advertising information is to be displayed at the touch displays of the in-room telephones (More and more streaming services are able to target advertisements directly to the subscriber. Network programming providers, however, have not been able to target advertisements directly to the subscriber or viewer due to the fact that all the television programs are delivered in the broadcasting methodology. Therefore, all the subscribers are receiving the same program and advertisements. Cable companies, for example, have advertising insertion equipment installed at various sub-stations, or sub-headends. The granularity of the subscriber is limited to a community or a city with this cable company methodology. The teachings presented herein provide greater granularity via the set-top box to the hotel environment or residential subscriber, for example, by providing, in one aspect, in-room advertising insertion technology. [¶ 0049] … FIG. 7 conceptually illustrates the software architecture of an advertising application 200 of some embodiments that may select the content for insertion into the programming. … The advertising application 200 includes a user interface (UI) interaction and generation module 202, management (user) interface tools 204 … content modules 214 … The advertising application 200 has access to … ad repositories 222, program repositories 223, viewer repositories 224, conversion of STB databases 225, and presentation instructions 226, which provide the data to the management (user) interface tools 204 for the utilization of the storages 220, 222, 223, 224, 225, 226. [¶ 0050] … The UI interaction and generation module 202 generates a user interface that allows the end user to specify parameters that may be utilized to generate content for insertion into programming. [¶ 0051] … Referring now to FIG. 10A and FIG. 10B … property monitoring and optimization is provided in the form of a database, or as shown, in the map view 42 of the hospitality establishment H including a graphical presentation 350 of a floor of the hospitality establishment H, wherein particular hotel rooms with set-top box data historically and in substantially real time permits a user or manager to select the desired information and make optimal content and advertising decisions. [¶ 0063])

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teaching of LOEN,  SINGH, and TANKHIWALE with that of OGLE for advantage to enable a computer-based electronics and software solution that would provide enhanced content delivery to prospective consumers with targeted advertising (OGLE: ¶ 0004)

Regarding Claim 9, the combination of LOEN, SINGH, TANKHIWALE, and OGLE teaches the system of claim 8.
LOEN further discloses:
wherein the businesses are local businesses (e.g., within 1 mile, within 5 miles, or within 10 miles, etc. of the in-room telephones) (The present invention is particularly suited for use in hotels and hotel chains, in which the advertisements can be tailored to time of day and to specific rooms or groups of rooms, e.g. advertisements for breakfast specials in the hotel restaurant and for local attractions in the morning, advertisements for local fast food restaurants at lunch, and advertisements for local entertainment in the afternoon and evening. … advertisements can be designed … specific to the geographical location of the hotel, e.g. local restaurants and attractions. [¶ 0043]. The Examiner notes that “local” is indefinite (see 35 U.S.C. § 112 Rejections above)

Claim 10 rejected under 35 U.S.C. 103 as being unpatentable over LOEN in view of SINGH, TANKHIWALE, OGLE, and U.S. Patent Publication 2010/0281374 to SCHULZ et al. (hereinafter “SCHULZ”).

Regarding Claim 10, the combination of LOEN, SINGH, TANKHIWALE, and OGLE teaches the system of claim 8.
OGLE further teaches:
a selection of advertising information for businesses specified by the human staff member at one of the computer control terminals (More and more streaming services are able to target advertisements directly to the subscriber. Network programming providers, however, have not been able to target advertisements directly to the subscriber or viewer due to the fact that all the television programs are delivered in the broadcasting methodology. Therefore, all the subscribers are receiving the same program and advertisements. Cable companies, for example, have advertising insertion equipment installed at various sub-stations, or sub-headends. The granularity of the subscriber is limited to a community or a city with this cable company methodology. The teachings presented herein provide greater granularity via the set-top box to the hotel environment or residential subscriber, for example, by providing, in one aspect, in-room advertising insertion technology. [¶ 0049] … FIG. 7 conceptually illustrates the software architecture of an advertising application 200 of some embodiments that may select the content for insertion into the programming. … The advertising application 200 includes a user interface (UI) interaction and generation module 202, management (user) interface tools 204 … content modules 214 … The advertising application 200 has access to … ad repositories 222, program repositories 223, viewer repositories 224, conversion of STB databases 225, and presentation instructions 226, which provide the data to the management (user) interface tools 204 for the utilization of the storages 220, 222, 223, 224, 225, 226. [¶ 0050] … The UI interaction and generation module 202 generates a user interface that allows the end user to specify parameters that may be utilized to generate content for insertion into programming. [¶ 0051] … Referring now to FIG. 10A and FIG. 10B … property monitoring and optimization is provided in the form of a database, or as shown, in the map view 42 of the hospitality establishment H including a graphical presentation 350 of a floor of the hospitality establishment H, wherein particular hotel rooms with set-top box data historically and in substantially real time permits a user or manager to select the desired information and make optimal content and advertising decisions. [¶ 0063])

Motivation to combine the teaching of LOEN,  SINGH, and TANKHIWALE with that of OGLE given in Claim 8 above.
While the combination of LOEN, SINGH, TANKHIWALE, and OGLE does not explicitly teach, or is not relied on to teach, in the same field of endeavor SCHULZ teaches:
wherein the touch displays of the touch displays are configured to cycle through a selection of advertising information for businesses specified by the human staff member at one of the computer control terminals (The four processes and variants thereof are not exhaustive of the possibilities for scrolling through menus of the type shown above and below. For example, various touchscreen or touchpad interactions could be used to scroll through a menu and to select an item from the menu. Using a touchpad, a user could repeatedly use swipe gestures (e.g., a two finger swipe) in either direction while a cursor is over the menu in order to scroll the menu. The number of menu items scrolled through by a single swipe gesture would be dependent upon the speed and length of the swipe gesture in some embodiments. A different input, such as a double tap with the cursor over the selection window, could then be used to select an item from the menu. Similarly, swipe gestures over a menu on a touchscreen could be used (without a cursor) to scroll through the menu items. Like the touchpad example given above, the number of menu items scrolled through by a single swipe gesture would be dependent on the speed and length of the swipe gesture in some embodiments. A user tapping quickly, or double-tapping (or some other gesture) on an item in the selection window could be used to select an item. [¶ 0124])

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teaching of LOEN,  SINGH, TANKHIWALE, and OGLE with that of SCHULZ for advantage to the presentation of menu or toolbar options in a graphical user interface. Specifically, … presenting numerous options that scroll through a particular location at which the options can be selected. (SCHULZ: ¶ 0001)

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERNEST G TACSIK whose telephone number is (571)270-1279.  The examiner can normally be reached on 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kathy WANG-HURST can be reached on 571-270-5371.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERNEST G TACSIK/
Examiner, Art Unit 2644